Citation Nr: 1600212	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-18 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Brother



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to accrued benefits.

In August 2015, the Appellant and her brother testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of this proceeding has been associated with the claims file.  Following the hearing, the Appellant submitted additional evidence and a waiver of RO consideration of the evidence.  See August 2015 Waiver; 38 C.F.R. §§ 20.800, 20.1304 (2015). 

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required before this issue can be properly adjudicated.

The Appellant contends she is entitled to accrued benefits for money owed her mother, a VA beneficiary, at the time of her death.  The Appellant's mother passed away on December [redacted], 2010.  The RO denied the Appellant's accrued benefits claim as untimely because the complete VA Form 21-601 was not received until January 2012, over a year after the beneficiary's death.

Pursuant to 38 C.F.R. § 3.1000(c), an application for accrued benefits must be filed within one year after the date of death.  Under 38 C.F.R. § 3.1000(c)(1), the submission of an incomplete application for accrued benefits prompts a duty on VA's part to notify the claimant of the additional information he or she needs to submit.  The required information must be submitted within one year of the date of the original VA notification of information required in order to be considered timely.  

Here, within one year of the beneficiary's death, the Appellant sought accrued benefits.  In a February 2011 Financial Status Report, she reported that she had not received the aid and attendance funds relating to her mother.  In a May 2011 letter to the RO, she again sought the payments awarded in the July 2010 rating decision, and enclosed a copy of the rating decision.  These communications may be construed as an incomplete application for accrued benefits, which the Appellant corrected with her VA Form 21-601 application for accrued benefits signed December 30, 2011 and received by the VA January 3, 2012.  

Moreover, while the Appellant did not file the VA Form 21-601 until the end of December 2011, two weeks after the one year claims period, she was in regular communication with the VA in an attempt to seek accrued benefits.  In addition to the written communications described above, the Appellant described numerous telephone conversations with VA and Army representatives regarding the accrued benefits.  See Appellant's February 2014 Notice of Disagreement with Telephone Log.  During the one year claims period, the Appellant was told she would receive a letter regarding the accrued benefits and she was directed to the Debt Management Center of the VA.  Id.  Thus, equitable tolling applies.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (noting equitable tolling has been applied when circumstances precluded a timely filing despite the exercise of due diligence, such as reliance on an incorrect statement of a VA official or a misfiling at a regional office or the Board).  When the Appellant received correct information from a VA representative on November 21, 2011, she prepared and submitted her Form 21-601.  See Appellant's February 2014 Notice of Disagreement with Telephone Log.  For the above reasons, her accrued benefits claim is timely.

As the Appellant's accrued benefits claim is timely, this matter is remanded for the RO to adjudicate the merits of her claim.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to accrued benefits.  Complete all necessary development and provide all requisite notice.  If the claim remains denied, issue to the Appellant and her representative a supplemental statement of the case (SSOC).  Afford them the appropriate period of time within which to respond thereto before returning the matter to the Board, if appropriate.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




